     Case 2:21-cv-04133-SB-E Document 12 Filed 08/17/21 Page 1 of 1 Page ID #:41


                                                          August 17, 2021
1
                                                              VPC
2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7

8                         CENTRAL DISTRICT OF CALIFORNIA
9    MICHAEL RHAMBO,                            Case No.: 2:21-cv-04133-SB-E
10
                  Plaintiff,
11
                                                ORDER TO SHOW CAUSE RE:
12
     vs.                                        DISMISSAL
13   HANKA SOUTH LAKE PROPERTIES,
14   LLC; AND DOES 1 TO 10,
15                Defendants.
16

17
           Plaintiff filed a notice of settlement on August 16, 2021.

18
           IT IS HEREBY ORDERED that the parties are to show cause why the
19
     action should not be dismissed with prejudice. If the parties file a proposed order
20
     to dismiss the entire action with prejudice by September 24, 2021, the case will be
21
     dismissed and this order to show cause discharged without further notice.
22
     Otherwise, the defendant shall file a response to the complaint by October 1, 2021,
23
     and the parties should be prepared for the Court to set a date for the mandatory
24
     scheduling conference within 30 days thereafter.
25

26   Dated: August 17, 2021
27
                                                     Stanley Blumenfeld, Jr.
28                                                  United States District Judge
